Citation Nr: 1706647	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  11-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD), left hip.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a Travel Board hearing in August 2012.  

In a November 2013 decision, the Board denied an increased rating in excess of 20 percent for degenerative joint disease of left hip, but granted a 10 percent rating limitation of extension associated with degenerative joint disease of the left hip.  The Board also denied a referral for an extraschedular evaluation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2014 order, granted a Joint Motion for Remand (Joint Motion), vacating the November 2013 Board decision and remanding the Veteran's claim for additional consideration.  The Board remanded this case in 2014, 2015, and 2016 for additional development, all of which VA has conducted.  


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease, left hip, has been manifested throughout this appeal by abduction limited to 10 degrees; but flexion limited to no less than 110 degrees; there is no competent evidence of ankylosis, a flail joint, or impairment of the femur associated with this disability.

2. The Veteran experiences two principal symptoms resulting from his DJD which are not reflected in VA Schedule for Rating Disabilities (Rating Schedule) - instability and daytime hypersomnolence.  

3. The Veteran's service-connected DJD prevents him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an increased rating, in excess of 20 percent, for degenerative joint disease, left hip, have been met for the entirety of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2016).

2. The criteria for entitlement to TDIU are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in August 2010, December 2014, and July 2016.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran had a VA Travel Board Hearing in August 2012 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the Rating Schedule.  38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As such, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.

Left Hip

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5250 to 5255 provide the criteria for rating hip and thigh disabilities.  Full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction.  See 38 C.F.R. § 4.71, Plate II.

VA has rated the Veteran's DJD, left hip, as 20 percent disabling under Diagnostic Code 5253.  VA has separately rated the limitation of extension of his left hip as 10 percent disabling under Diagnostic Code 5251.  Both of these ratings are the maximum available under these DCs.

DCs 5250, 5254, and 5255 do not apply because there is no competent medical or lay evidence that the Veteran has ankylosis or a flail hip joint, nor is there competent evidence of any fracture or malunion of the Veteran's right or left femur.  DC 5251 does not apply because the Veteran's hip flexion has never been less than 45 degrees during the pendency of the appeal.

Notwithstanding the foregoing, the Board recognizes the Veteran experiences two principal symptoms resulting from his DJD which are not reflected in the Rating Schedule - instability and daytime hypersomnolence.  Accordingly, the Board referred the Veteran's claim to VA's Director of Compensation Service (DCS) to consider granting an extraschedular rating under 38 C.F.R. § 3.321(b) pursuant to Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The DCS denied an extraschedular rating in February 2016.  The Board, however, is not bound by the DCS' decision, and the undersigned finds the Veteran merits an extraschedular rating.  Because extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  Kuppamala v. McDonald, 27 Vet. App. 447, 454 n.7 (2015) (emphasis in original); see also Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  Nevertheless, the Board has the requisite experience necessary to assign an extraschedular rating.  Kuppamala at 457.   

Given the symptoms the Veteran experiences, the Board finds that they are most analogous to persistent day-time hypersomnolence, which is 30 percent disabling under DC 6847, and severe instability, which is 30 percent disabling under DC 5257.  

These ratings, when combined with the 20 percent rating under DC 5253, yields a combined rating of 60 percent pursuant to 38 C.F.R. § 4.25.  This 60 percent rating
accords justice under 38 C.F.R. § 3.321(b)(1).  Bastien v. Shinseki, 599 F.3d 1301, 1306   (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").


TDIU

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected left DJD.  

Pursuant to the decision above, VA will rate the Veteran's DJD as 60 percent disabling, with the new combined rating of his disabilities being 70 percent.  Therefore, pursuant to 38 C.F.R. § 4.16(a), the schedular percentage criteria for a TDIU are met. 

Thus, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The evidence regarding employability consists of the Veteran's contentions and a July 2016 VA compensation examination report.  

The Veteran contends that he is unable to work because the prescription medications he takes to treat his DJD negatively affect him.  The 2016 VA compensation examination report confirms the Veteran's contentions.  Specifically, the examiner found:

Being drowsy from the narcotics ... makes him unable to drive, perform [activities of daily living] without assistance (like dressing, transfers to and from toilet, ambulate, etc.).  There is objective evidence of instability in stance, ROM, and transitioning from standing to sitting and vice versa related to use of narcotic pain medication. 

Based on the foregoing evidence, the Board is satisfied that, at a minimum, equipoise has been reached regarding the question of the Veteran's employability.  Therefore, the Board, applying the benefit of the doubt rule, grants a TDIU.  


ORDER

A 60 percent rating for DJD, left hip, is granted.  

A TDIU is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


